The appellant has filed a petition for rehearing in which he urges that the district court was without jurisdiction of the subject-matter of the action and that nothing had been done which could be said to have conferred jurisdiction upon that court. It is argued that the situation is analogous to that presented in Finn v. Walsh, 19 N.D. 61, 121 N.W. 766. In this case it was held that the county court, being a court of limited jurisdiction, could not adjudicate questions of title between rival claimants and that, since such jurisdiction was not conferred as a part of the probate jurisdiction of the county court, the district court upon appeal was equally without jurisdiction to determine the question; and that jurisdiction to determine such a question could not be conferred upon the county court by consent. The situation presented here is not, in our opinion, analogous. The conciliation act does not curtail the jurisdiction of courts as to subject matter; it only prescribes conditions which must be fulfilled before parties may resort to courts or certain courts for the settlement or determination of their controversies.
The petition is denied.
CHRISTIANSON, Ch. J., and NUESSLE, BURKE, and JOHNSON, JJ., concur. *Page 19